[Cite as Mataraza v. Euclid, 193 Ohio App.3d 479, 2011-Ohio-2795.]




                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                      No. 95830




                                         MATARAZA,
                                                 APPELLANT,

                                                    v.


                            CITY OF EUCLID ET AL.,
                                                 APPELLEES.




                                  JUDGMENT:
                            REVERSED AND REMANDED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                    Case No. CV- 683505

        BEFORE: Kilbane, A.J., Cooney, J., and Keough, J.
      RELEASED AND JOURNALIZED:           June 9, 2011



ATTORNEY FOR APPELLANT

Bentoff & Duber Co., L.P.A.
Glen S. Richardson
55 Public Square
Suite 1200
Cleveland, Ohio 44113-1901

ATTORNEYS FOR APPELLEES

For the city of Euclid

Millison & Nobil Co., L.P.A.
Mark E. Snyder
Jason M. Baasten
9150 South Hills Boulevard
Suite 300
Cleveland, Ohio 44147


For the Bureau of Workers’ Compensation

Mike DeWine
Ohio Attorney General
Vincent T. Lombardo
Assistant Attorney General
State Office Building - 11th Floor
615 West Superior Avenue
Cleveland, Ohio 44113-1899
       MARY EILEEN KILBANE, Judge.

       {¶ 1} Plaintiff-appellant, Kim Mataraza, appeals from the order of the trial court

that awarded summary judgment to the city of Euclid, thereby reversing her award of

workers’ compensation surviving-spouse death benefits.       For the reasons set forth

below, we reverse the judgment and remand the cause for further proceedings consistent

with this opinion.

       {¶ 2} Mataraza’s late husband, James Mataraza (referred to herein as “James” or

“the decedent”), began working as a firefighter for the city of Euclid in 1991.      On

January 19, 2005, James, who was then 41 years old, suffered a fatal heart attack.

Mataraza filed a request for determination of death benefits for “accident/occupational

disease” with the Bureau of Workers’ Compensation.      According to Mataraza, James’s

heart disease was “caused or contributed to by the cumulative effect of exposure to heat,

the inhalation of smoke, toxic gasses, chemical fumes and other substances in the

performance of his duties [as a firefighter] over the prior fourteen years,” and was

therefore a work-related death under the rebuttable presumption codified at R.C.

4123.68(W).

       {¶ 3} On January 5, 2006, the administrator of the Bureau of Workers’

Compensation denied the claim, noting:

                 The decedent’s death did not occur in the course of and arising
              out of employment. The employee was not on property owned or
              controlled by the employer. * * * There is no medical
              documentation to indicate the death was caused by employment.
      {¶ 4} Mataraza appealed the administrator’s decision to the district hearing

officer (“DHO”).   Following a hearing on September 14, 2006, the DHO concluded that

the “[d]eceased claimant was a firefighter who died from atherosclerotic heart disease.

Per Ohio Revised code 4123.68, the claim is referred for qualified medical specialist

review.

      {¶ 5} Dr. Alan Kravitz, Euclid’s expert, and Dr. Haridas Biswas, Mataraza’s

expert, subsequently reviewed the matter.   Following a second hearing before the DHO

on January 8, 2007, the DHO concluded:

                 It is the finding of the District Hearing Officer that the date of
             diagnosis is 01/19/05 [the date of James’s death]. Employment
             [sic].

                 District Hearing Officer finds decedent’s occupation as a
             firefighter to be a contributing factor to the decedent’s coronary
             artery disease and myocardial infarction resulting in death per Dr.
             Kravitz review dated 09/16/2006 and the 12/01/2006 [Dr. Haridas]
             Biswas review.

                District Hearing Officer further finds the surviving spouse
             Kimberly Mataraza to be wholly dependent upon decedent for
             support at the time of death * * *.

      {¶ 6} Euclid appealed this decision to a staff hearing officer (“SHO”).   The SHO

heard the matter on March 9, 2007, and on March 13, 2007, the SHO affirmed the award

of surviving-spouse death benefits.

      {¶ 7} Euclid filed a further appeal on March 19, 2007, and on April 10, 2007, the

SHO released the following decision:
              [I]t is ordered that the Appeal filed 03/19/2007 by the Employer
              from the order issued 03/13/2007 by the Staff Hearing Officer be
              refused and that copies of this order be mailed to all interested
              parties.

                 This appeal was reviewed by two Staff Hearing Officers on
              behalf of the Commission. Both Staff Hearing Officers concur
              with this decision.

       {¶ 8} Euclid filed an appeal to the court of common pleas on April 10, 2007,

which was subsequently dismissed. On February 2, 2009, a new complaint was filed in

the matter.

       {¶ 9} On May 4, 2010, Euclid filed a motion for summary judgment.              Euclid

acknowledged that R.C. 4123.68 creates a rebuttable presumption that when a firefighter

suffers cardiovascular, pulmonary, or respiratory disease, the disease occurs in the course

of and arising out of his employment where it is caused or induced by the cumulative

effect of exposure to heat, the inhalation of smoke, toxic gases, chemical fumes, and other

toxic substances in the performance of his duty. Euclid maintained, however, that James

had cardiovascular disease prior to becoming a firefighter, and that the aggravation of this

preexisting disease is not compensable.

       {¶ 10} In support of its motion, Euclid submitted the April 14, 2010 report of

Dr. Kravitz that states as follows:

                  I believe Mr. Mataraza’s death was secondary to his duties as a
              firefighter. These are arduous work, working in an active fire,
              superheated flames, dragging heavy hoses and the like. Indeed, it is
              a time when a firefighter is fearful for his very life. It is certain
              [James] had atherosclerosis prior to any fire-fighting due to his
              family history and hyperlipidemia (high cholesterol).            His
              cholesterol was extraordinarily high at 269, his LDL, or bad
              cholesterol, at 197 (nl less than 80). The descriptions I have
              referred to of his occupation as a firefighter are indeed stressful and
              accordingly aggravated the preexisting conditions stated. * * *
              Specifically, his infarction was predetermined, but for a time later in
              life were it not for his occupation. The thrombosis in his left
              anterior descending artery was in fact the cause of his infarction
              although it manifested itself (although present) days before. The
              coroner’s report shows severe atherosclerosis, 90% occlusion with
              acute plaque rupture and thrombosis clot in the left anterior
              descending arteries with resultant recent myocardial infarction. I
              have described in great detail the chores of a firefighter. They are
              certainly different from those of an average worker. In addition to
              the statements above, there is a very high degree of stress associated
              with this job. Such stress is known to make platelets ‘sticky’ or
              aggregate, which caused the occlusion.

                  * * * It is my opinion to a reasonable degree of medical certainty
              and probability that the sequence of events, i.e., aggravation of
              pre-existing condition, is directly and proximately related to his work
              as a firefighter.

       {¶ 11} In opposition, Mataraza asserted that there are genuine issues of material

fact as to whether she is entitled to compensation: (1) Did James have preexisting heart

disease at the time he was hired as a firefighter at age 27? and (2) Was James’s fatal heart

attack an injury occasioned by stress experienced in the course of and arising out of his

employment?     Mataraza noted that prior to becoming a firefighter, James had never been

diagnosed with cardiovascular disease.          In addition, James passed his 1991

preemployment physical, and there was no finding of cardiovascular disease at that time.



       {¶ 12} Mataraza cited the April 14, 2010 report of Dr. Kravitz, quoted above, and

also presented the December 1, 2006 report of Dr. Biswas, which stated:
                 1. The claimant’s death and autopsy report suggests that the
             patient had coronary artery disease. It appears that the patient’s
             death was due to sequelae of the patient’s coronary atherosclerosis.
             This appears to be preexisting conditions [sic] in terms of the timing
             of death. There is no direct causation of his death as a firefighter
             for City of Euclid.

                2. The patient definitely had preexisting atherosclerotic heart
             disease but the duration is not known. Normally, coronary artery
             disease or atherosclerotic cardiovascular disease is a multifactorial
             disease. The risks of the disease include a lot of significant
             diseases including hypertension, diabetes mellitus, hyperlipidemia,
             and coronary artery disease as well as stress factors. Although his
             death was not directly related to his duty as a firefighter, there were
             aggravations related by his duty in terms of significant stress and
             exposure to other harmful chemicals, etc.

                 3. I do not feel that the aggravations from his job duties were a
             direct causation of his death. As mentioned above, the coronary
             artery disease has multiple risk factors including the job duties and
             activities as well as stress, but it is not the total or only aggravating
             risk factors for his death.

                 4. The coroner’s report indicated the patient had a fatal disease
             with significant myocardial infarctions and acute myocardial
             infarctions. The patient also had significant atherosclerotic heart
             disease. The report indicated immediate causes of the patient’s
             death. However, as mentioned above, I feel the combination of
             multiple factors was coronary atherosclerosis which has multiple risk
             factors as mentioned above and the stress of the job duties as a
             firefighter was significant and that is one of the aggravating risk
             factors.

                 However, because of the lack of the patient’s previous medical
             history including the status of multiple risk factors for coronary
             artery disease, it is not possible at this time to determine what
             percent of the patient’s ultimate demise or death was the result of the
             patient’s job stress.

      {¶ 13} Euclid filed a reply brief.    With regard to the claim for recovery for a

cardiovascular disease occurring in the course of and arising out of James’s employment,
Euclid presented the May 27, 2010 report of its medical expert, Dr. Harris, who indicated

that at the time he was hired, James had a number of risk factors for the potential

development of coronary artery disease, including elevated cholesterol and triglyceride

levels, smoking, and a family history of cardiovascular disease. Dr. Harris opined that

James’s “occupation as a Firefighter did not cause or contribute to the development of his

coronary artery disease.”     Dr. Harris noted that James’s work records from 1991 to 1999,

or the first eight years of James’s employment, were not available.    Dr. Harris reviewed

James’s “run reports” from 1999 to 2005, and noted that of the 129 incident reports, 34

were runs to active fires, but there was no evidence that James “inhaled smoke or any

other noxious fumes on any of these occasions.”

       {¶ 14} With regard to the claim for an injury occasioned by stress experienced in

the course of and arising out of his employment, Euclid asserted that Mataraza     had not

alleged an “occupational injury” during the administrative proceedings.      Alternatively,

Euclid asserted that James had been home on vacation leave in the eight days prior to his

death and that Mataraza could not identify a job-related stressful incident related to

James’s fatal heart attack.

       {¶ 15} On September 14, 2010, the trial court determined that Euclid was entitled

to judgment as a matter of law and entered summary judgment in favor of Euclid and the

administrator of the Bureau of Workers’ Compensation.          Mataraza now appeals and

assigns the following error for our review:

                 The pleadings and the medical expert’s reports reveal several
              genuine issues of material fact that should have gone to the jury.
       {¶ 16} Within this assignment of error, Mataraza argues that James had never been

diagnosed with cardiovascular disease prior to his employment as a Euclid firefighter.

During his employment, however, James responded to hundreds of emergency calls that

potentially exposed him to harmful fumes, dust, and smoke. She therefore asserts that

there are genuine issues of material fact as to whether James developed cardiovascular

disease in the course of and arising out of his employment.         Mataraza additionally

maintains that James’s occupation brought on a great deal of stress unlike that

experienced by other workers, and therefore, there are genuine issues of material fact as

to whether James’s heart attack was an “acute event” or compensable injury that was

brought about by job-related stresses.

       {¶ 17} With regard to procedure, we review the grant of summary judgment de

novo using the same standards as the trial court. Nationwide Mut. Fire Ins. Co. v.

Guman Bros. Farm (1995), 73 Ohio St.3d 107, 108, 652 N.E.2d 684.         A trial court may

not grant a motion for summary judgment unless the evidence before the court

demonstrates that (1) no genuine issue as to any material fact remains to be litigated, (2)

the moving party is entitled to judgment as a matter of law, and (3) it appears from the

evidence that reasonable minds can come to but one conclusion, and viewing such

evidence most strongly in favor of the nonmoving party, that conclusion is adverse to the

party against whom the motion for summary judgment is made. See, e.g., Vahila v. Hall

(1997), 77 Ohio St.3d 421, 429-430, 674 N.E.2d 1164.
        {¶ 18} The burden of showing that no genuine issue exists as to any material fact

falls upon the moving party in requesting a summary judgment. Id., citing Harless v.

Willis Day Warehousing Co. (1978), 54 Ohio St.2d 64, 66, 375 N.E.2d 46. The party

moving for summary judgment bears the initial burden of informing the trial court of the

basis for its motion and identifying those portions of the record that demonstrate the

absence of a genuine issue of material fact. Vahila.

        {¶ 19} In responding to a motion for summary judgment, the nonmoving party may

not rest on unsupported allegations in the pleadings. Civ.R. 56(E); Harless.      Rather,

Civ.R. 56 requires the nonmoving party to respond with competent evidence that

demonstrates the existence of a genuine issue of material fact for trial.         Vahila.

Summary judgment, if appropriate, shall be entered against the nonmoving party.

Jackson v. Alert Fire & Safety Equip., Inc. (1991), 58 Ohio St.3d 48, 52, 567 N.E.2d

1027.

        {¶ 20} In this matter, we must determine, under the de novo standard of review of

the record, if there are genuine issues of material fact as to (1) whether James developed

cardiovascular disease in the course of and arising out of his employment and (2) whether

James’s heart attack was an acute event or compensable injury that was brought about by

the stresses of his occupation as a firefighter.

         Did James Develop Cardiovascular Disease in the Course of and Arising out
                                  of His Employment?

        {¶ 21} R.C. 4123.68 states:
                  The following diseases are occupational diseases and
              compensable as such when contracted by an employee in the course
              of the employment in which such employee was engaged and due to
              the nature of any process described in this section. * * *

                  ***

                  (W)     Cardiovascular, pulmonary, or respiratory diseases
              incurred by fire fighters or police officers following exposure to
              heat, smoke, toxic gases, chemical fumes and other toxic substances:
              Any cardiovascular, pulmonary, or respiratory disease of a fire
              fighter or police officer caused or induced by the cumulative effect
              of exposure to heat, the inhalation of smoke, toxic gases, chemical
              fumes and other toxic substances in the performance of his duty
              constitutes a presumption, which may be refuted by affirmative
              evidence, that such occurred in the course of and arising out of his
              employment. For the purpose of this section, “fire fighter” means
              any regular member of a lawfully constituted fire department of a
              municipal corporation or township, whether paid or volunteer, and
              “police officer” means any regular member of a lawfully constituted
              police department of a municipal corporation, township or county,
              whether paid or volunteer.

       {¶ 22} In Cunningham v. Conrad (Mar. 31, 1999), Summit App. No. 19187, the

court explained this statute as follows:

                  Cardiovascular disease is a recognized occupational disease for
              firefighters repeatedly exposed to heat, smoke, chemical fumes, and
              other toxic substances. R.C. 4123.68(W). Determination that the
              cardiovascular disease of a specific firefighter was contracted in the
              course of employment is a two-part process. See id. [Citing R.C.
              4123.68(W)]. First, the firefighter must establish that the disease
              was “caused or induced by” the cumulative exposure to the toxins
              designated by statute. Id. Once the firefighter has shown
              causation, a refutable presumption arises that such exposure, and the
              resulting disease, occurred ‘in the course of and arising out of his
              employment.’

       {¶ 23} The Cunningham court further explained:
                    The presumption which arises is not that all cardiovascular
                disease in firefighters is caused by or arises out of their work, but
                that if it is shown that cardiovascular disease in an individual is
                caused by cumulative exposure to things which firefighters normally
                encounter in their line of work that the causative exposure occurred
                at work, rather than elsewhere. The phrase “in the performance of
                his duty” must be read as modifying only “other toxic substances,’
                because to read it as modifying the entire list would render
                completely redundant the presumption that the exposure or causation
                occurred at work. Under the canons of statutory construction, a
                statute is to be read in a way that gives meaning to each word or
                phrase, rather than making some of them redundant.

(Emphasis sic.) Cunningham, citing E. Ohio Gas Co. v. Pub. Util. Comm.
(1988), 39 Ohio St.3d 295, 299, 530 N.E.2d 875.

       {¶ 24} Euclid asserts that based upon his family history and hyperlipidemia, James

suffered from cardiovascular disease prior to becoming a firefighter.      Euclid therefore

asserts that the presumption of R.C. 4123.68 is inapplicable because aggravated

preexisting diseases are not contracted by the employee in the course of employment.    In

opposition, Mataraza notes that prior to becoming a firefighter, James had never been

diagnosed with cardiovascular disease, he had had high cholesterol, but no symptoms of

cardiovascular disease, he was never treated by a doctor for this condition, and he passed

his preemployment physical examination.        Mataraza therefore maintains that there is a

genuine issue of material fact as to whether James contracted cardiovascular disease from

firefighting.

       {¶ 25} As an initial matter, we must address the premise of Euclid’s argument that

aggravated preexisting diseases are not compensable.     In Brody v. Mihm (1995), 72 Ohio

St.3d 81, 647 N.E.2d 778, the Ohio Supreme Court held that “claims for aggravation of a
pre-existing disease are compensable only where the aggravation itself qualifies as a

compensable injury or occupational disease.” Id. at 83.

       {¶ 26} The Brody court explained:

                  In Oswald [v. Connor (1985), 16 Ohio St.3d 38, 476 N.E.2d 658]
              we held that “death from a pre-existing cause and accelerated by an
              occupational disease contracted in the course of and arising out of
              the scope of employment, is compensable * * *.” (Emphasis
              added.) This holding was simply an extension of case law decided
              prior to [State ex rel.] Miller [v. Mead Corp. (1979), 58 Ohio St.2d
              405, 390 N.E.2d 1192.] Prior to Miller, we had held that death or
              disability resulting from a pre-existing cause or disease and
              accelerated by an injury, in the course of and arising out of
              employment, is compensable. Swanton v. Stringer (1975), 42 Ohio
              St.2d 356, 71 O.O.2d 325, 328 N.E.2d 794; McKee v. Elec. Auto-Lite
              Co. (1958), 168 Ohio St. 77, 5 O.O.2d 345, 151 N.E.2d 540. After
              Oswald, claims for aggravation of a pre-existing disease are
              compensable only where the aggravation itself qualifies as a
              compensable injury or occupational disease.

       {¶ 27} The parties dispute the point at which James developed cardiovascular

disease.   Euclid maintains that he had it prior to becoming a firefighter, and Mataraza

maintains that James passed his preemployment physical, then developed it later, with a

date of diagnosis of January 19, 2005. This primary issue must be resolved prior to

consideration of the issue of any aggravation of a preexisting disease. Sheeler v. Ohio

Bur. of Workers’ Comp. (1994), 99 Ohio App.3d 443, 651 N.E.2d 7.

       {¶ 28} In Sheeler, the claimant sought workers’ compensation for coronary artery

disease and lung disease that he alleged were sustained in the course of and arising out of

his 19-year career as a firefighter.   Following the administrative denials of his claim, a

jury concluded that the claimant was entitled to workers’ compensation for the diseases.
      {¶ 29} On appeal, the Bureau of Workers’ Compensation complained that the

lower court erroneously permitted the claimant to participate in the workers’

compensation system for aggravation of preexisting coronary artery disease and lung

disease caused by normal employment activities.       The court of appeals rejected this

contention and stated:

                 In the case sub judice, there was no evidence that appellee
             suffered from coronary artery or lung disease prior to his
             employment as a firefighter with the Barberton Fire Department.
             Appellee proceeded at trial on the basis that firefighting caused his
             diseases. Appellant argued that it did not. Appellant’s argument
             now is, in effect, that because it presented evidence that appellee
             possessed certain risk factors for the diseases at issue, he had a
             “pre-existing condition” requiring the court to give the requested
             instruction.

                “Pre-existing condition” is defined as “an illness or physical
             condition that exists before an insurance policy goes into effect. *
             * * In order for a condition to pre-exist, it must manifest itself.
             That means the individual knew of the condition due to prior
             diagnosis, or was aware of the problem * * *.” Thomsett,
             Insurance Dictionary (1989) 159. The term “pre-existing condition’
             has also been defined as ‘an illness, disease, accidental bodily
             damage or loss * * *.” DeMatteis v. Am. Community Mut. Ins. Co.
             (1992), 84 Ohio App.3d 459, 461, 616 N.E.2d 1208, 1209, quoting
             insurance policy language.

      {¶ 30} In this matter, Euclid maintained that James had preexisting cardiovascular

disease, based upon the following portions of Dr. Kravitz’s report:

                 It is certain [James] had atherosclerosis prior to any fire-fighting
             due to his family history and hyperlipidemia (high cholesterol). His
             cholesterol was extraordinarily high at 269, his LDL, or bad
             cholesterol, at 197 (nl less than 80). The descriptions I have
             referred to of his occupation as a firefighter are indeed stressful and
             accordingly aggravated the preexisting conditions stated. * * *
              Specifically, his infarction was predetermined, but for a time later in
              life were it not for his occupation.

       {¶ 31} Euclid also presented the report of Dr. Harris, who opined that at the time

James was hired, he had a number of risk factors for the potential development of

coronary artery disease, including elevated cholesterol and triglyceride levels, smoking,

and a family history of cardiovascular disease.           Dr. Harris opined that James’s

“occupation as a firefighter did not cause or contribute to the development of his coronary

artery disease.”

       {¶ 32} In opposition, Mataraza presented evidence that prior to becoming a

firefighter, James had never been diagnosed with cardiovascular disease and, although he

had had high cholesterol, he had no symptoms of cardiovascular disease, and he was

never treated by a doctor for this condition.        He passed his 1991 preemployment

physical, and at that time, no health issues precluded him from working as a firefighter.

Mataraza also presented the report of Dr. Biswas that indicated       James had preexisting

atherosclerotic heart disease at the time of his death but “the duration is not known,” and

due to “the lack of the patient’s previous medical history including the status of multiple

risk factors for coronary artery disease, it is not possible at this time to determine what

percent of the patient’s ultimate demise or death was the result of the patient’s job stress.”

       {¶ 33} Based upon all of this information, and after conducting a de novo review,

we conclude that there are genuine issues of material fact as to whether James actually

had atherosclerosis prior to becoming a firefighter.        Although Euclid presented the

report of Dr. Kravitz, who insisted that he was “certain” that James had atherosclerosis
prior to becoming a firefighter, this was based solely upon James’s family history and

hyperlipidemia (high cholesterol). Plainly, however, Kravitz simply offered an opinion

based upon these risk factors. There is absolutely no indication in the record to establish

that James was diagnosed with atherosclerosis at the time he was hired, at the age of 27.

Likewise, Dr. Harris opined that at the time he was hired, James had a number of risk

factors for the potential development of coronary artery disease, including elevated

cholesterol and triglyceride levels, smoking, and a family history of cardiovascular

disease.   Again, the presence of these risk factors do not establish that James had

atherosclerosis in 1991 when he was hired. These expert opinions do not establish the

existence of a preexisting disease, as the presence of risk factors alone is insufficient to

establish, as matter of law, that James had preexisting cardiovascular disease. Sheeler.

Moreover, according to Dr. Biswas, James had preexisting atherosclerotic heart disease at

the time of his death but “the duration is not known.”

       {¶ 34} Further, Mataraza presented evidence that, prior to becoming a firefighter,

James had never been diagnosed with cardiovascular disease, he had never been

diagnosed with cardiovascular disease, he had high cholesterol but no symptoms of

cardiovascular disease, he was never treated by a doctor for this condition, and he passed

his 1991 preemployment physical examination.       There was no finding of cardiovascular

disease and no connection that excluded him from employment.           Clearly, there is no

indication that it had manifested itself or that James knew about this condition at that
time, so it cannot be said, as a matter of law, that this condition existed at the time he was

hired. Sheeler.

       {¶ 35} Further, during the administrative review of this matter, the reviews

conducted by the DHO and SHO concluded that James’s death was due to his occupation

as a firefighter.

       {¶ 36} In accordance with the foregoing, we conclude that there is a genuine issue

of material fact as to whether James developed cardiovascular disease in the course of

and arising out of his employment.      This portion of the assigned error is well taken.

                      Was James’s Heart Attack a Compensable Injury?

       {¶ 37} Under R.C. 4123.01(C), the term “injury” “includes any injury, whether

caused by external accidental means or accidental in character and result, received in the

course of, and arising out of, the injured employee’s employment.”

       {¶ 38} In Village v. Gen. Motors Corp., G.M.A.D. (1984), 15 Ohio St.3d 129, 472

N.E.2d 1079, the court recognized that a compensable work-related injury may be gradual

and progressive, rather than sudden.       In an often cited concurring opinion, Justice

Holmes further explained:

                   Under the “sudden mishap” test as previously recognized by this
               court, the determinative factor was the ability of the employee to
               isolate a specific event upon which to rest his claim. The practical
               result of this distinction was to preclude recovery in those instances
               where the employee could not point to an isolated, traumatic external
               event as the cause of his disability. In the area of injuries
               occasioned over a period of time while acting in the course of his
               employment, the burden was insurmountable in most cases for the
               employee as there was not a sudden occurrence but, rather, a
               continual degenerative condition.
                  ***

                   A heart attack brought on by a sudden and dramatic stimulus,
               such as a severe muscular strain, is clearly compensable under our
               statute.     However, closer questions are involved when the
               employment contribution is a more protracted burden such as worry,
               frustration, overwork, anxiety, and other stressful conditions. In
               this situation, medical testimony can never be certain that the heart
               failure or cerebral hemorrhage was entirely due to the employee’s
               working environment. Thus, the factual issue of causal relationship
               is generally for the medical experts and the triers of fact.

       {¶ 39} Later, in Ryan v. Connor (1986), 28 Ohio St.3d 406, 409, 503 N.E.2d 1379,

the court held that physical injuries occasioned solely by emotional stress are

compensable under the Ohio Workers’ Compensation Act, in the same manner as

physical injuries resulting from contemporaneous physical injury or physical trauma. In

that case, the employee suffered a heart attack after he was informed that he had to take

an early retirement.    Id. at 407.   The Ryan court recognized that although not all

mental or emotional stress is legally sufficient to give rise to a compensable injury, some

work-related stress can cause an injury that is compensable under workers’ compensation.

 Id. at 409.

       {¶ 40} The Ryan court held that in order for a stress-related injury to be

compensable, the claimant must make a two-part showing. First, the claimant must

show that the injury resulted from greater emotional strain or tension than that to which

all workers are occasionally subjected.    Id.   In other words, the injury must result from

“unusual” workplace stress unlike the normal, everyday stress that all workers experience

from time to time. Small v. Defiance Pub. Library (1993), 85 Ohio App.3d 583, 587,
620 N.E.2d 879. The court must view the stress from an objective standpoint, focusing

on the stress experienced by all workers as a whole, and not from the subjective

standpoint of the injured worker or the worker’s individualized or subjective response to

the stress. Id.

       {¶ 41} Second, the claimant must establish that the stress to which he (or

claimant’s decedent) was subjected in his employment was, in fact, the medical cause of

his injury. Ryan.    The Ryan court explained:

                  In this regard, the claimant must show a substantial causal
              relationship between the stress and the injury for which
              compensation is sought. The claimant therefore must “show by a
              preponderance of the evidence, medical or otherwise, * * * that a
              direct or proximate causal relationship existed between * * * [the
              stress] and his harm or disability,” Fox v. Indus. Comm. (1955), 162
              Ohio St. 569, [55 O.O. 472] 125 N.E.2d 1, paragraph one of the
              syllabus; or, when death benefits are sought, that the claimant’s
              decedent’s death was “accelerated by a substantial period of time as
              a direct and proximate result of the * * * [stress].” McKee v.
              Electric Auto-Lite Co. (1958), 168 Ohio St. 77, 151 N.E.2d 540 [5
              O.O.2d 345], syllabus.

       {¶ 42} The Ryan court did not, however, impose a requirement that a claimant who

alleges a stress-related injury prove that his injury resulted solely from the workplace

stress. Kennedy v. Toledo (1991), 75 Ohio App.3d 12, 598 N.E.2d 839. The court

explained that the basic principles of proximate causation including dual causation are

applicable to stress-related injuries, so that when two factors combine to produce damage

or illness, each is a proximate cause.   Id.

       {¶ 43} This question, i.e., “the factual issue of causal relationship[,] is generally

for the medical experts and the triers of fact,” and “analysis must proceed on a
case-by-case basis.”   Id., citing Village, 15 Ohio St.3d at 132, 472 N.E.2d 1079. Such

factual issues include the effect that a cumulative impact has on an employee’s body or a

particular physical weakness. Kennedy.

       {¶ 44} In short, where the plaintiff has presented evidence that the claimant’s heart

attack occurred in the course of his employment, summary judgment in favor of the

employer is erroneous.     Brown v. Upper Sandusky Schools, 139 Ohio App.3d 448,

2000-Ohio-1894, 744 N.E.2d 236.

       {¶ 45} In this matter, Euclid insists that Mataraza’s stress-related-injury claim is

moot since she did not pursue theclaim administratively. This contention is without

merit, however, as the record indicates that following James’s death, Mataraza filed a

request for determination of death benefits for “accident/occupational disease.”

Alternatively, Euclid maintains that it is entitled to judgment as a matter of law on any

stress-related-injury claim because James had been home on vacation leave in the eight

days prior to his death and fire-run records do not demonstrate that he inhaled smoke or

noxious fumes or went to an emergency room after working a shift.

       {¶ 46} In opposition, Mataraza argues that there are genuine issues of material fact

as to whether the increased stress of being a firefighter caused James’s myocardial

infarction, thus rendering it a compensable injury.

       {¶ 47} The record in this matter includes the following from the report of

Dr. Kravitz:

                  [Firefighting is] arduous work, working in an active fire,
               superheated flames, dragging heavy hoses and the like. * * * The
              descriptions I have referred to of his occupation as a firefighter are
              indeed stressful and accordingly aggravated the preexisting
              conditions stated.     * * *       Specifically, his infarction was
              predetermined, but for a time later in life were it not for his
              occupation. * * * I have described in great detail the chores of a
              firefighter. They are certainly different from those of an average
              worker. In addition to the statements above, there is a very high
              degree of stress associated with this job. Such stress is known to
              make platelets ‘sticky’ or aggregate, which caused the occlusion.

                  * * * It is my opinion to a reasonable degree of medical certainty
              and probability that the sequence of events, i.e., aggravation of
              pre-existing condition, is directly and proximately related to his work
              as a firefighter.

       {¶ 48} Mataraza also presented the report of Dr. Biswas, which stated as follows:

                  Although his death was not directly related to his duty as a
              firefighter, there were aggravations related by his duty in terms of
              significant stress and exposure to other harmful chemicals, etc.

                  ***

                  4. The coroner’s report indicated the patient had a fatal disease
              with significant myocardial infarctions and acute myocardial
              infarctions. The patient also had significant atherosclerotic heart
              disease. The report indicated immediate causes of the patient’s
              death.

       {¶ 49} Viewing the record in its entirety, we believe that Euclid’s evidence is

insufficient to establish as a matter of law that James’s fatal myocardial infarction is not a

compensable injury. Although Dr. Harris reviewed James’s run reports, he did not have

the records from James’s first eight years of employment. The records from 1999 to

2005 contained 129 incident reports, and 34 were runs to active fires. According to Dr.

Harris, there was no evidence that James “inhaled smoke or any other noxious fumes on

any of these occasions,” but this conclusion is contrary to the statutory presumption of
R.C. 4123.68(W), that a firefighter faces “exposure to heat, the inhalation of smoke, toxic

gases, chemical fumes and other toxic substances in the performance of his duty.”

       {¶ 50} Moreover, although Euclid presented evidence that James had been on

vacation immediately prior to his fatal heart attack, this does not preclude the possibility

that he had experienced work-related stress for the last 14 years and that the stress

ultimately caused his demise. Similarly, although James did not report to an emergency

room during the course of his employment, the absence of medical treatment immediately

after work does not negate the possibility of a stress-related injury or injury caused by the

cumulative effect of work-related stress.   Significantly, Euclid’s expert did not have run

records for an eight-year period.    Further, Dr. Kravitz noted that James’s thrombosis

manifested itself days before he died, there is no explanation of the thrombosis and

indication as to whether James suffered job-related stresses at that time. In short, Euclid

failed to demonstrate as a matter of law that James did not suffer greater emotional strain

or tension than that to which all workers are occasionally subjected, or that the stress to

which he was subjected in his employment was not the medical cause of his injury, such

that Mataraza is not entitled to workers’ compensation benefits.

       {¶ 51} In accordance with the foregoing, we conclude that there are genuine issues

of material fact as to whether James’s fatal heart attack was an acute event or

compensable injury that was brought about by job-related stress. This portion of the

assignment of error is well taken.
      {¶ 52} Mataraza’s assignment of error has merit.       There are genuine issues of

material fact as to whether (1) James developed cardiovascular disease in the course of

and arising out of his employment and (2) whether James’s heart attack was an acute

event or compensable injury that was brought about by the stresses of his job.

      {¶ 53} The judgment of the trial is reversed, and the matter is remanded for further

proceedings consistent with this opinion.

                                                                        Judgment reversed

                                                                     and cause remanded.

      KEOUGH, J., concurs.
      COONEY, J., dissents.

      COLLEEN CONWAY COONEY, Judge, dissenting.

      {¶ 54} I respectfully dissent.   Although this is a tragic circumstance where a

41-year-old firefighter died at home after eight days on vacation, having served 14 years

as a Euclid firefighter, both experts stated that his coronary artery disease was a

preexisting condition. The aggravation of preexisting conditions is not compensable

under Ohio’s Workers’ Compensation Act. State ex rel. Miller v. Mead Corp. (1979), 58

Ohio St.2d 405, 390 N.E.2d 1192. “In Brody [v. Mihm (1995), 72 Ohio St.3d 81, 647

N.E.2d 778], the court specifically stated that: ‘The change in the definition of “injury,”

however, does not affect that portion of Miller which holds that a pre-existing disease

aggravated during employment is not compensable.’” Hottel v. Timothy L. Hottel D.D.S.,

Inc. (Oct. 1, 1998), Cuyahoga App. No. 73431.
       {¶ 55} I find Sheeler v. Ohio Bur. of Workers’ Comp. (1994), 99 Ohio App.3d 443,

651 N.E.2d 7, distinguishable from the instant case. Sheeler presented an expert who

testified that his diseases were the direct result of his employment as a firefighter. Id. at

452. There was no evidence that Sheeler suffered from coronary artery or lung disease

prior to his employment. Id. at 449. Thus, that case did not involve the compensability

of “aggravation” of an underlying illness, but rather the cause of the illness.

       {¶ 56} In the instant case, Dr. Kravitz opined, “It is certain that [James] had

atherosclerosis prior to any fire-fighting.” Dr. Biswas agreed that James “definitely had

pre-existing atherosclerotic heart disease but the duration is not known.” Dr. Biswas’s

inability to say how long the underlying disease had existed does not rebut Dr. Kravitz’s

certainty that it existed prior to James’s firefighting duties.

       {¶ 57} Therefore, I would affirm summary judgment for the city.